Citation Nr: 0118752	
Decision Date: 07/18/01    Archive Date: 07/24/01	

DOCKET NO.  99-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased initial rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


INTRODUCTION

The veteran had active service from August 1965 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that granted service connection for PTSD and 
assigned a 30 percent evaluation from November 4, 1996, as 
well as denying a total rating based upon individual 
unemployability due to service-connected disabilities.


REMAND

During the veteran's personal hearing in February 2001 
testimony was offered indicating that the veteran's PTSD 
symptoms had increased in the last two years.  Testimony was 
also offered indicating that the veteran received ongoing 
treatment at a VA facility on a monthly basis.  The record 
indicates that the veteran's most recent VA psychiatric 
examination was accomplished in May 1999 and that the most 
recent VA treatment records have not been obtained.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA 
treatment facilities in Poplar Bluff, 
Missouri, and Paragould, Arkansas, and 
request copies of all records relating to 
treatment of the veteran from November 4, 
1996, until the present.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of his 
service-connected PTSD.  All necessary 
tests and studies should be accomplished 
and all clinical manifestations reported 
in detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to establish 
and maintain relationships as well as any 
reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
PTSD interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the Global Assessment of Functioning 
(GAF) scale provided in the Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th Edition, and assign a GAF 
score that reflects the veteran's 
impairment due to his PTSD.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Then, after ensuring that the VCAA 
has been complied with, the RO should 
readjudicate the issues on appeal.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


